PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/772,844
Filing Date: 2 May 2018
Appellant(s): HAMAMATSU PHOTONICS K.K.



__________________
John G. Smith (33,818)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 May 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim Interpretation
A phase gradient is1 a phase difference per unit length (i.e., a first phase at 0 length unit and a second phase at 1 length unit).  A phase angle is simply one of the well-known2 time delay units.  A incident light wave after interaction with a material would result in a resultant light wave with a time delay (e.g., expressed in phase angle units).  Thus it is important to recognize for material having a phase difference per unit length (i.e., a first phase at 0 length unit and a second phase at 1 length unit), two incident light waves separated by said unit length would result in a first resultant light wave with a first time delay (i.e., having said first phase) and a second resultant light wave with a second time delay (i.e., having said second phase).  Thus a gradient of a phase value in a region necessarily results in an amount of phase delay of light modulated by the region.  Therefore, a limitation “an amount of phase delay of light modulated by the second region is larger than an amount of phase delay of light modulated by the first region” necessarily follows from (i.e., is simply a restatement of) the limitation “the absolute value of the gradient of the phase value in the second region being larger than the absolute value of the gradient of the phase value in the first region”.
Independent claims require a 1D phase pattern (i.e., “the phase value is constant in a direction orthogonal to the predetermined direction” and “non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction”) with a continuous phase value (i.e., “continuously increases”, “continuous at a boundary”, and “continuously decreases”) that has a first phase change per unit length followed by a second phase change per unit length different than the first phase change per unit length (i.e., “an absolute value of a gradient of the phase value in the second region is larger than an absolute value of a gradient of the phase value in the first region”), and wherein the first phase change per unit length is positive and the second phase change per unit length is negative along a predetermined direction (i.e., “a first region in which the phase value continuously increases in a predetermined direction”, “the phase value is continuous at a boundary between the first region and the second region”, and “a second region in which the phase value continuously decreases in the predetermined direction”).  Therefore the scope of the claimed 1D phase profile includes 
    PNG
    media_image2.png
    724
    1174
    media_image2.png
    Greyscale
 wherein Φy is the phase.
The scope of a limitation reciting “a controller configured to control an amount of phase modulation for each of the plurality of pixels in accordance with a phase pattern in which phase values corresponding to the plurality of pixels are two-dimensionally distributed” includes a first pixel at y = -1 having the phase value 0, a second pixel at y = 0 having the phase value Φmax, and a third pixel at y = 1 having the phase value Φmax/2.
Level of ordinary skill in the art
The level of skill in the art is found within the prior art of record (MPEP § 2141.03).  In this case, the prior art of record establishes that one of ordinary skill in the art would know to apply phase profiles such as 1D phase profiles to a spatial light modulator (SLM) to achieve a desired spatial distribution of light irradiation (e.g., see “… It is conceivable that for some types of special applications it may be desirable to tailor the shape of the resolvable spot to some other form. The specific implementation that we have described in this paper uses a phase modulation that is radially symmetric, and the result is a radially symmetric focused spot. However, a phase shift that is constant along one axis and linearly varying along the perpendicular axis could be used to induce improved resolution along a particular direction …” in last compete paragraph on pg. 9778 of Simon et al. and “… Anamorphic Fourier transform systems allow scaling of the Fourier transform to increase the resolution of one axis relative to the other. Programmable spatial light modulators (SLM's) can be used where the magnification of the optical system must be varied with time …” in first section 8 paragraph of Davis).  One of ordinary skill in the art would also know that the well-known Fourier transforms can be used to calculate phase profiles (e.g., see “… We place the Fourier transform F(u,v) of a desired output image f(x,y) onto the SLM …” in first section 5.2 paragraph of Davis) and wherein the well-known Fourier transform properties allow combining phase profiles to achieve a desired spatial distribution of light irradiation at different locations with modification of the spatial distribution at each location by a weight (e.g., see “… product of the Fourier transform of the desired output function and the converging lens function is first computed as Z*(u,v)F*(u,v) and written onto the SLM … writing the desired output function t(x,y) = ∑anδ(x-xn,y-yn) (3) where (xn,yn) are the output locations, and the coefficients a are weights assigned to each location. The Fourier transform T(u,v) of this pattern is placed onto the SLM and the desired output is obtained by taking the Fourier transform of T(u,v) with a lens …” in the first section 5.2 paragraph and the first section 6 paragraph of Davis).  Fourier transform properties are not only well-known but would clearly be predictable to one of ordinary skill in the art.
Cited prior art
Simon et al. teach exemplary phase profiles such as 
    PNG
    media_image3.png
    666
    669
    media_image3.png
    Greyscale
 and that “… Other patterns are possible …” (paragraph 20).
In regard to other patterns, Davis teaches exemplary phase profiles such as 
    PNG
    media_image4.png
    874
    1230
    media_image4.png
    Greyscale
 having the well-known 1D phase profile of “… a blazed grating …” with “… the period of the grating is defined as d …” (first section 2 paragraph)..
Arguments on 8 June 2022 Appeal Brief pp. 9-17
Appellant argues that the cited prior art do not teach what the Office says they teach.  Examiner respectfully disagrees for the reasons discussed in the Office actions and also above.
Appellant argues that the combination of cited prior art does not teach or suggest the phase pattern recited in the claims.  Examiner respectfully disagrees for the reasons discussed in the Office actions and also above.  While appellant appears to argue that Fourier transforms are unpredictable, appellant fails to provide any supporting evidence.  On the contrary, the prior art of record clearly establishes that Fourier optics are not only well-known but would clearly be predictable to one of ordinary skill in the art.  In this case, one of ordinary skill in the art could have substituted a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) for the unspecified phase pattern of Simon et al. and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional phase pattern (e.g., comprising a anamorphic constant phase value in a direction orthogonal to the predetermined direction in both the first region and the second region whereby the basic phase pattern is non-axisymmetric with respect to a straight line passing through a center in the predetermined direction and orthogonal to the predetermined direction, and wherein the second amount is larger than the first amount based on the second absolute value a2 larger than the first absolute value a1 in t(x,y) = ∑anδ(x-xn,y-yn)) as the unspecified phase pattern of Simon et al.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Michael Sherry
/M.J.S/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “a measure of the change of some physical quantity, such as temperature or electric potential, over a specified distance” www.collinsdictionary.com/dictionary/english/gradient [August 2022]
        2 “the fraction of a cycle of a periodic quantity that has been completed at a specific reference time, expressed as an angle” www.collinsdictionary.com/dictionary/english/phase [August 2022]